Citation Nr: 1620778	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depressed mood, from April 17, 2007.   

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to December 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in St. Petersburg, Florida, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 
30 percent disability rating effective April 17, 2007 (date of claim for service connection).  During the pendency of the appeal, an August 2009 rating decision continued the 30 percent rating, and recharacterized the acquired psychiatric disorder as adjustment disorder with mixed anxiety and depressed mood.  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed an issue on appeal to entitlement to a higher initial rating in excess of 30 percent for an psychiatric disability, to include PTSD, anxiety, and depressed mood, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

As the Veteran disagreed with the initial rating assigned following service connection for an acquired psychiatric disorder, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As a higher initial rating is available, and the Veteran is presumed to seek the maximum available benefit for the service-connected acquired psychiatric disorder, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

This case was previously before the Board in May 2014, where the Board remanded the initial rating issue on appeal for additional development, to include obtaining a VA examination.  A July 2014 VA examination report reflects the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions and rationale.  As such, an additional remand to comply with the May 2014 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT 

1.  For the initial rating period on appeal from April 17, 2007 to July 31, 2014, the service-connected acquired psychiatric disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as anger, anxiety, depressed mood, recurrent intrusive thoughts, nightmares, and suspiciousness.   

2.  For the initial rating period on appeal from July 31, 2014, the service-connected acquired psychiatric disorder has not more nearly approximated occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period on appeal from April 17, 2007 to July 31, 2014, the criteria for a higher initial disability rating of 50 percent for the service-connected acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 30 percent for the service-connected acquired psychiatric disorder have not been met or more nearly approximated for any part of the rating period from July 31, 2014.  38 C.F.R. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

As the Board has found that the rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in December 2007, July 2009, December 2009, and July 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Acquired Psychiatric Disorder 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

As discussed above, a September 2008 rating decision of the RO granted service connection for PTSD, under Diagnostic Code 9411, and assigned a 30 percent disability rating effective April 17, 2007 (date of claim for service connection).  During the pendency of the appeal, an August 2009 rating decision continued the 
30 percent rating, and recharacterized the acquired psychiatric disorder as adjustment disorder with mixed anxiety and depressed mood under Diagnostic Code 9440.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  In this case, the Board is unable to differentiate the symptomatology of the PTSD from the generalized anxiety disorder or depressed mood (see Mittleider v. West, 11 Vet. App.181, 182 (1998)), and because all psychiatric disabilities rated together (see 38 C.F.R. § 4.14), in this case, the Board finds that the acquired psychiatric disorder is more appropriately rated under Diagnostic Code 9411 for PTSD, the diagnostic code originally assigned by the September 2008 rating decision.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  As discussed above, the same General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 is also used to rate the diagnosed anxiety and depressed mood.  The General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating service-connected psychiatric disorders.  

Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). 

The Veteran contends generally that the service-connected psychiatric disorder has been manifested by more severe symptoms and impairment than contemplated by the 30 percent disability rating assigned for the appeal period from April 17, 2007.   Specifically, in a May 2007 statement, the Veteran wrote of being regularly depressed, which led to isolation, that he did not like leaving his home because of thoughts of people plotting against him, and was easily angered.  In the May 2010 substantive appeal, the Veteran wrote that his condition had not improved and had recently been "put on more medication."  

Tallahassee Vet Center records dated in May 2007, June 2007, and July 2007 reflect the Veteran reported weekly nightmares followed by intrusive thoughts and depression with assessed depression, irritability, and nightmares.  A November 2007 Vet Center record reflects the Veteran reported that intrusive nightmares led to depression, and various records from January 2008 reflect self-reports of nightmares and depression. 

A July 2007 letter from a licensed master social worker at the Tallahassee Vet Center reflects treatment for PTSD, depression, irritability, isolation, flashbacks, recurrent intrusive thoughts, and nightmares since April 2007.  

The December 2007 VA examination report reflects the Veteran reported symptoms of depression, anxiety, and nightmares.  The Veteran also reported working as a baseball scout, and having one close friend.  The December 2007 VA examination report also reflects the Veteran denied a history of violence and suicide attempts.  Upon examination, the December 2007 VA examiner noted normal speech, a friendly attitude, orientation to time, person, and place, and no delusions, or homicidal or suicidal ideation.  The December 2007 VA examiner diagnosed an adjustment disorder, to include anxiety and depressed mood, and assigned a GAF of 70.  

A March 2008 VA treatment record reflects the Veteran reported nightmares, flashbacks, irritability, and hyperviligence/suspiciousness, especially when in public.  The March 2008 VA treatment record reflects the VA examiner diagnosed adjustment disorder and assigned a GAF of 65.  

A June 2009 letter from a licensed clinical social worker at the Tallahassee Vet Center reflects monthly treatment for symptoms of an acquired psychiatric disorder.  The licensed master social worker wrote that the Veteran continued to experience "clinically significant impairment in family, occupational, and social functioning."  

A July 2009 VA examination report reflects reports of depression and nightmares, twice per week.  The July 2009 VA examiner assessed findings of an appropriate affect and a logical, linear thought process.  The July 2009 VA examiner did not discern delusions, and the Veteran did not endorse panic attacks, or homicidal or suicidal ideation.  The July 2009 VA examiner opined that symptoms of an acquired psychiatric disorder did not interfere with occupational and social functioning, and assigned a GAF score of 68. 

At a December 2009 VA examination, the Veteran reported daily anxiety, depression two to three times per week, and retiring in 2007.  The VA examiner diagnosed an adjustment disorder, to include anxiety and depressed mood.  

An April 2012 Tallahassee Vet Center record reflects reports of continuous nightmares followed by depression.  The Vet Center examiner noted a good mood, with appropriate affect, and orientation to time, person and place.  

At the July 2014 VA examination, the Veteran reported symptoms of depressed mood, nightmares, and chronic sleep impairment, and denied feeling down, depressed, or hopeless, little interest or pleasure in doing things, suicidal or homicidal ideation, and feeling constantly on guard, watchful or easily startled.  The Veteran also reported currently working as a professional baseball scout, and denied receiving recent mental health treatment, including taking any psychotropic medications.  The July 2014 VA examiner assessed findings of orientation to person, place, time, and situation, with normal motor movements and speech, a logical and goal-directed thought process, and no evidence of psychosis or delusional thoughts.  The July 2014 VA examiner diagnosed chronic adjustment disorder and opined that the Veteran's acquired psychiatric disorder manifested as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  A GAF score of 70 was assigned.  

April 17, 2007 to July 31, 2014

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from April 17, 2007 to July 31, 2014, the frequency, severity, and duration of the Veteran's psychiatric symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity as described for a higher 50 percent rating under Diagnostic Code 9411.  The Board finds that the service-connected PTSD has resulted in in occupational and social impairment, with reduced reliability and productivity, due to symptoms such as anger, depressed mood, recurrent intrusive thoughts, and suspiciousness.   See 38 C.F.R. § 4.130.

The evidence shows that from April 17, 2007 to July 31, 2014 the service-connected psychiatric disorder manifested in reduced reliability and productivity due to such symptoms as anger and a depressed mood  that indicate occupational and social impairment with reduced reliability due to service-connected psychiatric disorder symptomatology.  An April 2007 Vet Center record reflects reported symptoms of anger, and in a May 2007 statement, the Veteran wrote that he was easily angered.  A June 2009 letter from from the Tallahassee Vet Center reflects monthly treatment for symptoms of an acquired psychiatric disorder, and the licensed social worker wrote that the Veteran continued to experience "clinically significant impairment in family, occupational, and social functioning."  

The evidence of record from April 17, 2007 to July 31, 2014 does not indicate that the PTSD manifested as impaired impulse control, such as unprovoked irritability with periods of violence or near constant panic attacks (one factor for a 70 percent disability rating under Diagnostic Code 9411).  In fact, the July 2009 VA examination report reflects the Veteran denied experiencing any panic attacks.  

From July 31, 2014 

Based on the evidence of record, the Board also finds that, for the initial rating period from July 31, 2014 forward (date of the most recent VA mental health examination), the service-connected psychiatric disorder has not more nearly approximated occupational and social impairment with reduced reliability and productivity.  Specifically, a review of the VA treatment records does not reveal that the Veteran had circumstantial, circumlocutory, or stereotyped speech, memory impairment, panic attacks more than once a week, difficulty understanding complex commands, impaired judgment, or impaired abstract thinking.  Instead, at the July 2014 VA examination, the Veteran denied the following: feeling down, depressed, or hopeless, little interest or pleasure in doing things, suicidal or homicidal ideations, feeling constantly on guard, watchful, or easily startled.  The July 2014 VA examination report also reflects the Veteran denied receiving recent mental health treatment or treating symptoms of an acquired psychiatric disorder with any psychotropic medications.  Further, the Veteran reported working as a baseball scout, which indicates interactions with crowds.  The evidence demonstrates that the Veteran has experienced social impairment due to mild symptoms.  The evidence does not show a degree of occupational impairment is consistent with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The Board also finds that a GAF score of 70, assigned by the July 2014 VA examiner, is compatible with a 30 percent disability rating for the service-connected psychiatric disorder from July 31, 2014.  A GAF score of 61 to 70 indicates mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  The GAF score of 70, when read together with the other evidence of record, demonstrates mild symptoms as evidenced by the Veteran's self-reports of anxiety, occasional depression, yet consistent and gainful employment, including self-reports of employment as a baseball scout.  The lay and medical evidence also shows mild symptoms demonstrated by interpersonal relationships, and participation in community activities like attending baseball games and/or baseball practice for scouting purposes.  

Further, the Board finds that, to the extent the service-connected psychiatric disorder has been manifest by suspiciousness and recurrent intrusive thoughts, the level of social and occupational impairment caused by these symptoms does not more nearly approximate occupational and social impairment with reduced reliability and productivity. Flashbacks are like or similar to anxiety and suspiciousness, which are 30 percent rating criteria.  See Mauerhan, 16 Vet. App. 436.  Anxiety is "the unpleasant emotional state consisting of psychophysiological responses to anticipation of unreal or imagined danger, ostensibly resulting from unrecognized intrapsychic conflict . . . psychological concomitants include feelings of impending danger, powerlessness, apprehension, and tension."  Dorland's Illustrated Medical Dictionary 113 (31st ed. 2007).  Flashbacks can result in increased feelings of anxiety and suspiciousness.  For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 30 for service-connected psychiatric disorder for the period from July 31, 2014.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for a psychiatric disability under 38 C.F.R. § 3.321(b)(1)(2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the service-connected psychiatric disorder with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for service-connected psychiatric disorder which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment symptoms which fall within the diagnostic criteria for a 50 percent rating from April 17, 2007 to July 31, 2014, and a 30 percent rating from July 31, 2014 forward.  From April 17, 2007 to July 31, 2014, the Veteran's service-connected psychiatric disorder was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as anger, depressed mood, recurrent intrusive thoughts, nightmares, and suspiciousness, and GAF scores of 70, 65, and 68.  From July 31, 2014 forward the Veteran's service-connected psychiatric disorder was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including anxiety, depression, nightmares, and suspiciousness, and a GAF score of 70.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment or overall severity of symptoms.  For these reasons, the service-connected psychiatric disorder has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not merited.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 








service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The service-connected disabilities are psychiatric disorder (PTSD, anxiety, depressed mood) and coronary artery disease.  


ORDER

An initial disability rating of 50 percent for service-connected psychiatric disorder for the period from April 17, 2007 to July 31, 2014 is granted; a rating in excess of 30 percent for the period from July 31, 2014 is denied.  


REMAND

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A February 2015 VA heart examination report notes that the Veteran reported that he was no longer able to drive due to the service-connected heart disability, and the VA examiner noted that the heart disability impacted the ability to work.  The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the higher initial rating issue decided herein; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.  


Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU. The AOJ should take any additional development as deemed necessary.

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


